Citation Nr: 0834988	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  00-10 974	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for reactive airway disease.  

2.  Entitlement to an increased rating for an adjustment 
disorder, rated as 10 percent disabling prior to July 16, 
2007, and as 30 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999, including service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A September 1999 RO decision adjudicated various claims and 
granted service connection for an adjustment disorder, rated 
as noncompensable.  The Board remanded this issue in August 
2001.  The RO subsequently granted a 10 percent rating 
effective in September 2002, the date of the most recent VA 
mental examination.  In October 2004, the Board granted a 10 
percent rating from the day after the veteran completed her 
active service, in September 1999, to the previous effective 
date in September 2002.  The Board noted that the issue of 
entitlement to a disability rating in excess of 10 percent 
for the adjustment disorder would be addressed after the 
development requested in the October 2004 Board remand.  

A December 1999 RO decision granted service connection for 
reactive airway disease and assigned an initial rating of 10 
percent.  The Board remanded the issue in August 2001 and 
October 2004.  

In April 2007, the Board adjudicated some claims and remanded 
the claims for an initial disability rating in excess of 10 
percent for reactive airway disease and a disability rating 
in excess of 10 percent for an adjustment disorder.  As a 
result of the remand development, in December 2007, the RO 
granted a 30 percent rating for the chronic adjustment 
disorder, effective from the date of examination, July 16, 
2007.  As the requested development has been completed, the 
Board now proceeds with its review of the issues remaining on 
appeal.  




FINDINGS OF FACT

1.  The service-connected reactive airway disease is 
manifested by Forced Expiratory Volume in one second (FEV-1) 
of 92 percent predicted, and a ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
87 percent, with intermittent inhalational or oral 
bronchodilator therapy.  Daily use of inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication is not required.  

2.  Prior to July 16, 2007, the service-connected adjustment 
disorder was manifested by a need for continuous medication.  
It did not result in more than mild or transient symptoms, 
which decreased work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  

3.  As of July 16, 2007, the service-connected adjustment 
disorder was manifested by mildly impaired psychosocial 
functioning, with a flat affect, depressed mood, being easily 
distracted, mild memory impairment, decreased concentration 
and poor social interaction.  It does not result in more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the service-connected reactive airway 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. Part 4, including 
§ 4.7 and Code 6602 (2007).  

2.  Prior to July 16, 2007, the criteria for a disability 
rating in excess of 10 percent for the service-connected 
adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. Part 4, 
including § 4.7 and Code 9440 (2007).  

3.  As of July 16, 2007, the criteria for a disability rating 
in excess of 30 percent for the service-connected adjustment 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in May 2006.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in November 2007.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  Her 
available post-service treatment records have also been 
obtained.  The veteran has had VA examinations.  Medical 
opinions have been obtained.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, much of it deals with disorders 
that are not currently at issue and thus will not be set out 
in detail.  The following discussions address the evidence 
determined by the Board to be relevant.  The most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Reactive Airway Disease

There are no rating criteria specifically for reactive 
airways disease.  When an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2007).  

Pulmonary function tests results after optimum therapy are 
used for evaluation.  61 Fed. Reg. 46723 (Sept. 5, 1996).  
Bronchial asthma will be rated as follows:
	FEV-1 less than 40-percent predicted, or; the ratio of 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.....................................................
......100 percent;
	FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) 
corticosteroids.....................................................
....................................60 percent;
	FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication..................................................
..........................30 percent;
	FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy........................10 percent.  
38 C.F.R. Part 4, Code 6602 (2007).  

The service medical records include the report of an April 
1999 X-ray study, which showed the veteran's lungs were clear 
and the diaphragm was normal.  The report of the examination 
for separation from service, dated in July 1999, included 
diagnoses of chronic sinusitis and asthma.  

The report of the September 1999 VA respiratory examination 
shows the veteran reported being short of breath, and not 
able to climb more than one flight of stairs.  She also 
reported occasional chest discomfort, a nonproductive cough, 
allergy to pollen, and chronic sinus problems.  She was 
taking medication.  Physical examination did not reveal any 
pertinent abnormality.  On percussion and auscultation, the 
chest was quite normal.  The diagnoses were mild chronic 
obstructive pulmonary disease, exercise induced asthma, and 
chronic sinusitis.  On pulmonary function testing in 
September 1999, the FEV-1 was 80 percent and the FEV-1/FVC 
was 102 percent.  The results were read as showing no 
obstruction, mild restriction, and normal diffusion.  

A VA plastic surgery clinic note, dated in October 2002, 
mentioned that a pulmonary function report indicated no 
obstruction, mild restriction, and normal diffusion.  The 
date of the referenced report was not stated.  Per the 
remand of the Board, a search for an additional pulmonary 
function test was done but was fruitless.  As discussed in 
previous Board remands, this October 2002 reference appears 
to be to the September 1999 test because the results are the 
same and there is no record of an additional test between 
September 1999 and October 2002.  

On VA examination in April 2003, the veteran's lungs were 
clear with good respiratory movements, no crackles or 
wheezes.  It was noted that she had normal pulmonary 
function tests in September 1999.  

On the VA respiratory examination in July 2007, it was noted 
that the veteran used a single inhaler, as needed, for her 
asthma.  She also took a pill daily.  She did not require 
oxygen, oral steroids, parental steroids, or antibiotics.  
She did take an immunosuppressive daily.  There were no side 
affects from her current treatment.  The response was fair.  
Some symptoms remained, but there was improvement.  She 
reported wheezing monthly or less often, and dyspnea on mild 
exertion.  Examination disclosed no venous congestion, 
edema, or any abnormal respiratory findings.  Chest 
expansion was normal.  There were no conditions associated 
with restrictive disease.  Asthma was not present.  There 
were no signs of weight loss or malnutrition.  Chest X-rays 
showed the lungs to be clear of any acute disease.  There 
were no pleural effusions or pneumothorax.  Pulmonary 
function testing showed the FEV-1 was 92 percent of 
predicted, and FEV-1/FVC was 87 percent.  The test results 
were interpreted as showing no evidence of obstruction.  The 
respiratory volume was elevated, consistent with air 
trapping.  The Diffusion Capacity of the Lung for Carbon  
Monoxide (DLCO), was mildly reduced, at 75 percent.  It was 
commented that the improvement in FEV-1 with an inhaled 
bronchodilator was not significant.  The diagnosis was mild 
asthma.  The examiner expressed the opinion that there were 
no significant general occupational effects, but there were 
mild effects, on chores and shopping, severe effects on 
exercise and sports, moderate effects on recreation, and no 
effects on traveling, feeding, bathing, dressing, toileting, 
or grooming.  

While the veteran may feel that her service-connected 
respiratory disorder disables her to such an extent that a 
higher rating is warranted, the findings of the trained 
medical personnel, supported by objective testing are 
significantly more probative in determining whether the 
criteria for a higher rating have been met.  In this case, 
the pulmonary function test results have consistently shown 
that the service-connected respiratory restriction does not 
exceed the criteria for the current 10 percent rating.  These 
medical reports form the preponderance of evidence in this 
case.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected reactive airways disease has not significantly 
changed and uniform rating is appropriate for this 
disability.  At no time during the rating period has the 
disability exceeded the criteria for a 10 percent rating.  

Adjustment Disorder

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including chronic adjustment 
disorders, is:                        
        Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.............100 percent;
        Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships............70 percent;
        Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships................................................
................................................50 percent;
        Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)............30 
percent; 
        Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication...................................................
................................................10 percent:
        A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication...................................................
...................0 percent.
38 C.F.R. § 4.130, Code 9440 (2007).  

The report of the examination for separation from service, 
dated in July 1999, included a diagnosis of depression.  

On VA mental examination in September 2002, the claims folder 
was reviewed.  The veteran reported that she was currently 
being treated with medication.  She worked as an 
administrative assistant at a college.  She currently felt 
stressed by her physical condition.  She also reported 
decreased energy and concentration.  Objectively, she was 
casually dressed, alert, and oriented, with good eye contact.  
Her mood was described as okay and her affect was congruent 
with her mood.  There was no overt psychosis.  Insight and 
judgment were adequate.  She denied auditory or visual 
hallucinations.  The diagnosis was adjustment disorder with 
depressed mood.  The Global Assessment of Functioning (GAF) 
was 70 and the examiner explained that this meant she had 
mild impairments.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Under the rating criteria, a mild impairment controlled by 
medication warrants a 10 percent rating.  There is no 
competent medical evidence of any more than mild impairment 
until the VA examination of July 2007.  

On VA mental examination in July 2007, the veteran was 
reported to have a flat affect.  This is part of the criteria 
for a 50 percent rating, but, by itself, does not warrant a 
higher rating.  The entire disability picture must be 
considered.  Here, the flat affect was the only finding 
consistent with a 50 percent rating.  The other findings 
indicated 30 percent or lesser evaluations.  The depressed 
mood and mild impairment of recent and immediate memory would 
fall within the criteria for a 30 percent rating.  Numerous 
other findings were consistent with lesser evaluations.  
Specifically, the summary indicated the veteran was mildly 
impaired with respect to her psychosocial functioning.  She 
was currently taking an anti-depressant and having individual 
psychotherapy.  She reported being tearful, with crying 
spells.  She did not want to go home because her mother-in-
law had been living with them for 7 years.  The medication 
seemed to help, but made her very tired.  On examination, she 
was noted to be appropriately dressed.  Psychomotor activity 
and speech were unremarkable.  She was cooperative, although 
easily distracted.  Her orientation was intact.  Thought 
processes and content were unremarkable.  Evaluation of 
judgment and insight showed understanding.  There were no 
delusions or hallucinations.  There was no inappropriate or 
obsessive behavior.  There were no panic attacks.  There were 
no homicidal or suicidal thoughts.  Impulse control was good.  
She was able to maintain personal hygiene and there were no 
problems with the activities of daily living.  Remote memory 
was normal, while recent and immediate memory were mildly 
impaired.  

The examiner expressed the opinion that there were mental 
disorder signs and symptoms that were transient or mild and 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  She had 
anhedonia, mild social isolation, increased sleep, and 
feelings of not wanting to go to work, but she went anyway.  
She did not have an occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to mental disorder signs and symptoms.  The 
diagnosis was adjustment disorder with depressed mood.  The 
GAF score was 62.  As noted above, this would mean she had 
some mild symptoms.  

Most of the recent examination findings are consistent with a 
mild impairment and a 10 percent rating.  However, there are 
some findings that would approximate the criteria for a 30 
percent rating.  See 38 C.F.R. § 4.7.  While the flat affect 
was consistent with a 50 percent rating, the disability 
picture as a whole does not approximate the extensive 
impairment required for that rating.  The many normal or mild 
findings on the recent examination provide a preponderance of 
evidence on this claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the staged 
ratings assigned appropriately reflect the extent of the 
disability during the different stages of the appeal.  There 
is no competent evidence that at any time prior to July 16, 
2007, the adjustment disorder exceeded a mild disability 
warranting more than a 10 percent rating.  There is no 
competent evidence that at any time on or since July 16, 
2007, the adjustment disorder exceeded the criteria for a 30 
percent rating.  

Other Criteria and Extraschedular Rating

For all both the reactive airways disease and the adjustment 
disorder, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disabilities have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not  met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A rating in excess of 10 percent for the service-connected 
reactive airway disease is denied.  

A rating in excess of 10 percent, prior to July 16, 2007, and 
in excess of 30 percent, as of July 16, 2007, for the 
service-connected adjustment disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


